Citation Nr: 0632550	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-42 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel







INTRODUCTION

The veteran served on active duty for over 20 years, retiring 
in November 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, reopened the 
veteran's claim for entitlement to service connection for 
migraine headaches with an evaluation of 0 percent effective 
August 19, 2003, the date the RO received the veteran's 
claim.  


FINDINGS OF FACT

1.  The veteran experiences a migraine headache once a week 
which is controlled with prescription medication.

2.  There is no evidence of prostration associated with the 
veteran's headaches or economic loss, and the headaches are 
not prolonged.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
veteran's service-connected migraine headaches have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the every 
piece of evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
each claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran maintains that an increase in disability rating 
is warranted due to the increase in the severity of his 
service-connected migraine headaches.  The Board finds that 
the medical evidence of record does not substantiate a 
compensable disability rating at any time from the date of 
the veteran's current claim filed on August 19, 2003, to the 
present under all applicable Diagnostic Codes.   

Initial ratings for headaches

A claim must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. §§ 4.1, 4.41; Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

This appeal is from the initial rating assigned to the 
veteran's headache disability upon awarding service 
connection.  Accordingly, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
ratings may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

The RO assigned a zero percent rating under Diagnostic Code 
8100 from August 19, 2003 (the date the veteran's service 
connection claim was received).  Again, since this is a 
Fenderson situation, the Board will review all of the medical 
evidence and determine the appropriate ratings to be assigned 
from the date service connection was granted.

The veteran asserts that a 30 percent disability evaluation 
is warranted because he suffers from migraine headaches with 
characteristic prostrating attacks that average one a week 
over the last several months.  The veteran contends that 
after taking the prescription medicine Midrin that his 
headaches go away within one to two hours; however, his 
headaches are followed by neck stiffness.  He reports that 
his headaches cause nausea, photophobia, phonophobia and 
pain.  

Under Diagnostic Code 8100, a 0 percent evaluation is 
assigned with less frequent attacks.  A 10 percent evaluation 
is assigned for migraine headaches with characteristic 
prostrating attacks that average one in two months for the 
last several months. A 30 percent evaluation requires 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months. In order to be evaluated at 50 percent, there must be 
migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.


There is no persuasive evidence in this case showing that the 
veteran experiences prostration associated with his migraine 
headaches, which is a minimum requirement for a higher 
rating.  Although he complains of prostration due to his 
migraine headaches, his statements alone are insufficient 
upon which to grant this claim.  Despite his complaints, he 
has not reported receiving any treatment for his headaches 
since 2003.  The records for treatment prior to that date 
report excellent results with Midrin, with prompt resolution 
of the headaches.  There are no lay statements corroborating 
the veteran's account of the frequency and severity of his 
headaches.  In light of the lack of treatment records, the 
Board must conclude that even if the veteran experiences 
headaches on a daily, or near daily basis, they must be 
minimally disabling to him since he does not find it 
necessary to seek medical treatment or further prescriptive 
relief for these symptoms.

The veteran also claims that he is unable to function when he 
has a headache.  However, there is also no evidence that the 
exacerbations of the veteran's headaches are prostrating.  
The veteran has been prescribed medication for his headaches, 
but the treatment records indicate that the headaches are 
controlled with medication.  Disability ratings compensate 
impairment in earning capacity due to a service-connected 
disorder.  There are no allegations in the record that his 
headaches have in any manner interfered with his earning 
capacity, which is the primary purpose of VA disability 
benefits.  In fact, the veteran has indicated that he has not 
missed any work on account of his illness.  The taking of 
prescription medication, in and of itself, is not a disabling 
condition, and the fact that the headaches are controlled by 
the medication shows that he is left with minimal residual 
disability from the service-connected headaches.

Therefore, the criteria for a higher rating are not met, 
since ratings under Diagnostic Code 8100 are based upon the 
prostrating nature of the headaches, as well as the frequency 
of the headaches.  Based on the lack of evidence on the 
record of prostrating symptomatology, the preponderance of 
the evidence is against assignment of a compensable 
disability rating.  There is no reasonable doubt on this 
matter that could be resolved in the veteran's favor.  



Veterans Claims Assistance Act 

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  Under 
the ruling of Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), in order to comply with the VCAA notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), VA must 
provide affirmative notification of the Pelegrini II 
requirements to the claimant prior to the initial decision in 
the case.  

This appeal stems from the original grant of service 
connection in March 2004, and the September 2003 notification 
letter did not explicitly include any information pertaining 
to the evidence necessary to substantiate a claim for a 
higher rating.  However, once service connection is granted, 
the notice requirements of 38 U.S.C.A. § 5103(a) are 
satisfied; no further notice is needed should the veteran 
appeal some aspect of the initial grant of service 
connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Cf. Sutton v. Nicholson, No. 01-1332 (U.S. Vet. App. 
September 20, 2006) (compliance with 38 U.S.C.A. § 5103(a) 
notice was not required in an appeal for an increased rating 
from a pre-VCAA grant of service connection); and VAOPGCPREC 
8-2003 (Notices of Disagreement do not constitute new claims 
requiring VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  

Even if notice requirements do apply in this case, the 
September 2003 letter provided the veteran with actual 
knowledge that evidence establishing the severity of his 
disability was required.  In addition to providing the 
general notice laid out in Pelegrini II, the letter told the 
veteran specifically that he should identify or send any 
treatment records pertinent to the claimed condition, 
especially recent ones.  He was also told that he could 
submit statements from individuals that had observed his 
disabilities, or, if he had not had any treatment, he could 
submit a statement himself describing the symptoms, 
frequency, and severity. Thus, he was aware of exactly what 
information and evidence was needed to show a higher rating 
was warranted.  Such notice is sufficient to satisfy the duty 
to notify in claims for increased initial ratings.  Cf. 
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006) (where the notice of the need for evidence showing 
an increased disability without providing the applicable 
ratings provisions was sufficient for VCAA notice 
requirements).  

The 2003 letter also delineated the respective obligations of 
the VA and the veteran in obtaining evidence pertinent to the 
claim.  The veteran is also represented by a veterans' 
service organization that assisted him in preparing his 
appeal.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Further, 
although he has not explicitly been told to provide any 
relevant evidence in his possession, the information 
contained in the 2003 letter served to convey that 
information.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Since service connection was 
granted, and the noncompensable rating was assigned effective 
date of receipt of claim, there is no potential service 
connection or effective date issue that would warrant 
additional notice.  Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).   

The Board finds that the veteran has been provided adequate 
notice as required by the VCAA.  The claimant has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim.     

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and private medical treatment records have 
been obtained to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The veteran was accorded a VA examination 
in February 2004.  38 C.F.R. § 3.159(c)(4).

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The February 2004 VA examination report is thorough 
and adequate upon which to base a decision. 
   
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  


ORDER

Entitlement to an initial compensable evaluation for migraine 
headaches is denied.

 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


